Name: 2012/643/EU: Council Decision of 24Ã September 2012 on the signing, on behalf of the Union, of the Agreement between the European Union and Canada on customs cooperation with respect to matters related to supply chain security
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international affairs;  trade;  America;  research and intellectual property
 Date Published: 2012-10-18

 18.10.2012 EN Official Journal of the European Union L 287/1 COUNCIL DECISION of 24 September 2012 on the signing, on behalf of the Union, of the Agreement between the European Union and Canada on customs cooperation with respect to matters related to supply chain security (2012/643/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4) first subparagraph, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union and Canada should expand their customs cooperation to cover matters of supply chain security and related risk management with a view to increasing end-to-end supply chain security and at the same time facilitating legitimate trade. (2) For this purpose, on 26 November 2009 the Council authorised the Commission to open negotiations with Canada. The Commission has negotiated, on behalf of the Union, an Agreement between the European Union and Canada on customs cooperation with respect to matters related to supply chain security (the Agreement). (3) The position to be adopted by the Union within the EU-Canada Joint Customs Cooperation Committee (JCCC), when called upon to adopt acts having legal effects, should be decided in accordance with the procedure set out in Article 218(9) of the Treaty on the Functioning of the European Union. Where necessary, other positions to be taken by the Union within the JCCC should be established by the Council in accordance with Article 16 of the Treaty on European Union. (4) The Agreement should be signed on behalf of the Union, subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and Canada on customs cooperation with respect to matters related to supply chain security is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 24 September 2012. For the Council The President S. ALETRARIS (1) The text of the Agreement will be published together with the decision on its conclusion.